Citation Nr: 0533074	
Decision Date: 12/07/05    Archive Date: 12/21/05

DOCKET NO.  04-13 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to an increased evaluation for lumbar disc 
disease with left leg sciatica and numbness, currently 
evaluated as 40 percent disabling.  

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' 
Services


WITNESSES AT HEARING ON APPEAL

Appellant and a friend




ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel 


INTRODUCTION

The veteran had active service from March 1980 to March 2001.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.  

In May 2004, the veteran submitted a statement to the RO in 
which he stated that he wished to drop the issues of 
entitlement to an increased evaluation for chronic maxillary 
sinusitis and entitlement to service connection for history 
of contusion, right middle finger.  Consequently, these 
issues are no longer in appellate status.      

In April 2005, a hearing was held before the undersigned 
Veterans Law Judge.  

The issue of entitlement to TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran's service-connected lumbar disc disease with left 
leg sciatica and numbness is productive of forward flexion 
greater than 60 degrees and combined range of motion of the 
thoracolumbar spine greater than 120 degrees; it does not 
cause unfavorable ankylosis of the entire thoracolumbar 
spine, is not manifested by pronounced intervertebral 
syndrome, and does not result in incapacitating episodes.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 40 percent for 
the veteran's service-connected lumbar disc disease with left 
leg sciatica and numbness have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
4.1, 4.7, 4.71a, Diagnostic Codes 5292, 5295 (as in effect 
prior to September 26, 2003), Diagnostic Code 5293 (as in 
effect prior to and after September 23, 2002), Diagnostic 
Codes 5237, 5243 (effective September 26, 2003). 

  
REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has reviewed all the evidence in the two volumes 
comprising the veteran's claims folder, which includes, but 
is not limited to: the veteran's service medical records; VA 
treatment records; VA examination and X-ray reports; the 
veteran's assertions, including testimony provided at an 
April 2005 Board hearing; a March 2005 statement from a VA 
physician assistant; and, private treatment records from Dr. 
Morton I. Hyson, Lompoc Hospital District, the veteran's 
brother, who is a physician, Desert Radiologists, and 
Mountain Diagnostics.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, all the evidence submitted 
by the appellant or on his behalf.  The Board will summarize 
the relevant evidence where appropriate, and the Board's 
analysis below will focus specifically on what the evidence 
shows, or fails to show, on the claim.

				I.  Increased Evaluation 

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § Part 4.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection.  In such case, it is not the present level of 
disability which is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  See Fenderson v. West, 12 Vet. App. 119, 
126 (1999).  

In evaluating musculoskeletal disabilities, the Board must 
assess functional impairment and determine the extent to 
which a service-connected disability adversely affects the 
ability of the body to function under the ordinary conditions 
of daily life, including employment.  38 C.F.R. § 4.10 
(2005).  Ratings based on limitation of motion do not subsume 
the various rating factors in 38 C.F.R. §§ 4.40 and 4.45, 
which include pain, more motion than normal, less motion than 
normal, incoordination, weakness, and fatigability.  These 
regulations, and the prohibition against pyramiding in 38 
C.F.R. § 4.14, do not forbid consideration of a higher rating 
based on a greater limitation of motion due to pain on use, 
including during flare-ups.  DeLuca v. Brown, 8 Vet. App. 
202, 206- 08 (1995).  In other words, when rated for 
limitation of motion, a higher rating may be assigned if 
there is additional limitation of motion from pain or limited 
motion on repeated use of the joint.  A finding of functional 
loss due to pain must be "supported by adequate pathology and 
evidenced by the visible behavior of the claimant."  38 
C.F.R. § 4.40 (2005).  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity or the like.  Id.

If a claimant is already receiving the maximum disability 
rating available based on symptomatology that includes 
limitation of motion, it is not necessary to consider whether 
38 C.F.R. §§ 4.40 and 4.45 are applicable.  Johnston v. 
Brown, 10 Vet. App. 80 (1997).  

All potentially applicable diagnostic codes must be 
considered when evaluating disability.  However, care must be 
taken not to evaluate the same manifestations of disability 
under more than one applicable code.  This would constitute 
"pyramiding."  See 38 C.F.R. § 4.14 (2005).  Where, 
however, separate and distinct manifestations have arisen 
from the same injury, separate disability ratings may be 
assigned where none of the symptomatology of the conditions 
overlaps.  See Esteban v. Brown, 6 Vet. App. 259 (1994).  
When applying the rating schedule, it is not expected, 
especially with the more fully described grades of 
disabilities that all cases will show all the findings 
specified.  38 C.F.R. § 4.21 (2005).  

The words "slight," "moderate" and "severe" as used in the 
various diagnostic codes are not defined in the VA Schedule 
for Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are "equitable and just."  38 C.F.R. § 
4.6 (2005).  It should also be noted that use of terminology 
such as "severe" by VA examiners and others, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6 (2005).

The standardized description of range of motion of the 
cervical and thoracolumbar spine is provided in Plate V under 
38 C.F.R. § 4.71a.  

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes. Inquiry will be directed to these 
considerations: (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; 
(e) incoordination, impaired ability to execute skilled 
movements smoothly; and (f) pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing are related considerations.  For 
the purpose of rating disability from arthritis, the lumbar 
vertebrae are considered major joints.  38 C.F.R. § 4.45 
(2005).

The Board notes that the regulations governing the evaluation 
of back disabilities were amended during the course of the 
veteran's appeal, to institute a general rating formula for 
evaluating diseases and injuries of the spine, including 
vertebral fracture or dislocation under Diagnostic Code (DC) 
5235, lumbosacral strain under DC 5237, spinal stenosis under 
DC 5238, degenerative arthritis of the spine under DC 5242, 
and intervertebral disc syndrome under DC 5243.  See 38 
C.F.R. § 4.71a, DC 5293 (as in effect from September 23, 
2002); and 68 Fed. Reg. 51,454-51,458 (Aug. 27, 2003) 
(codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 
(as in effect from September 26, 2003)).  

Prior to September 26, 2003, DC 5295, which pertained to 
lumbosacral strain, provided a 40 percent rating for severe 
lumbosacral strain, with listing of whole spine to opposite 
side, positive Goldthwaite's sign, marked limitation of 
forward bending in standing position, loss of lateral motion 
with osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  38 C.F.R. § 4.71a, DC 5295 (as in effect 
prior to September 26, 2003).  Severe limitation of motion of 
the lumbosacral spine also warranted a 40 percent rating.  38 
C.F.R. § 4.71a, DC 5292 (as in effect prior to September 26, 
2003).  This is the highest rating available under either of 
those diagnostic codes.  Here, the veteran's service-
connected degenerative disc disease of the lumbar spine is 
rated as 40 percent disabling for the entire appeal period.  

Prior to September 23, 2002, DC 5293, which pertained to 
intervertebral disc syndrome, allowed a maximum 60 percent 
rating, provided there was pronounced disc disease, with 
persistent symptoms compatible with sciatic neuropathy, with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, with little intermittent relief.  A 40 
percent rating is assigned for severe intervertebral disc 
syndrome, with recurring attacks and intermittent relief.  
Moderate intervertebral disc syndrome, with recurring 
attacks, is assigned a 20 percent disability rating.  See 38 
C.F.R. 
§ 4.71a, Diagnostic Code 5293 (as in effect prior to 
September 23, 2002).  

Under DC 5293, as in effect from September 23, 2002, and 
prior to September 26, 2003, intervertebral disc syndrome may 
be rated either on the basis of the total duration of 
incapacitating episodes, over the past 12 months, or by 
combining under 38 C.F.R. § 4.25, separate evaluations of its 
chronic orthopedic and neurologic manifestations, along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  A 40 percent rating is 
warranted for incapacitating episodes having a total duration 
of at least 4 weeks but less than 6 weeks during the last 12 
months.  A 60 percent disability rating is warranted where 
the evidence reveals incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 months.  In 
the most recent version, the diagnostic code was redesignated 
as Diagnostic Code 5243.  Note (1) to the Diagnostic Code 
5243 defines an "incapacitating episode" as "a period of 
acute signs and symptoms due to intervertebral disc syndrome 
that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and neurologic 
manifestations" were defined as "orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so."  Note 
(2) states that, when evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  The note further instructs to 
evaluate neurologic disabilities separately using evaluation 
criteria for the most appropriate neurologic diagnostic code 
or codes.  Finally, Note (3) states that if intervertebral 
disc syndrome is present in more than one spinal segment, 
provided that the effects in each spinal segment are clearly 
distinct, evaluate each segment on the basis of chronic 
orthopedic and neurologic manifestations or incapacitating 
episodes, whichever method results in a higher evaluation for 
that segment.

Effective from September 26, 2003, under the new general 
rating formula for diseases and injuries of the spine, (for 
diagnostic codes 5235 to 5243 unless 5243 is evaluated under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes):  With or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease, disability ratings are provided based on the 
following:  

Unfavorable ankylosis of the entire spine ............100 
percent

Unfavorable ankylosis of the entire thoracolumbar spine ...50 
percent

Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine .........................40 percent

Forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine 
.................30 percent

Forward flexion of the thoracolumbar spine greater than 20 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis 
......20 percent

Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward flexion 
of the cervical spine greater than 30 degrees but not greater 
than 40 degrees; or the combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, the combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour, or, vertebral body fracture with loss of 50 percent 
or more of the height .............10 percent

Several "Notes" to the new criteria provide additional 
guidance as to the assigning the appropriate rating:  

Note (1):  Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate  
diagnostic code.  

Note (2):  (See also Plate V) For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.  

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.  

Note (4):  Round each range of motion measurement to the 
nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following: difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.  

Intervertebral disc syndrome (preoperatively or 
postoperatively) is to be evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based upon Incapacitating Episodes, whichever method results 
in the higher evaluation when all disabilities are combined 
under 38 C.F.R. § 4.25.  

As noted above, the criteria for rating intervertebral disc 
syndrome under Diagnostic Code 5293 that became effective on 
September 23, 2002, contained a note defining incapacitating 
episodes and chronic orthopedic and neurologic 
manifestations.  The Federal Register version setting forth 
the final rule indicates that the three notes following the 
version of Diagnostic Code 5293 that became effective on 
September 23, 2002, were deleted when intervertebral disc 
syndrome was reclassified as Diagnostic Code 5243 in the 
criteria that became effective on September 26, 2003.  This 
was apparently inadvertent and has now been corrected by 69 
Fed. Reg. 32,449, 32,450 (June 10, 2004), a final correction 
that was made effective September 26, 2003.

The Board notes that the RO has considered the change in 
regulations with regard to the veteran's claim in the May 
2005 supplemental statement of the case (SSOC).  

When regulations are changed during the course of the 
veteran's appeal, the presumption of non-retroactivity 
applies in the absence of expressed agency intent.  
Landgraf v. USI Film Products, 511 U.S. 244 (1994); 
VAOPGCPREC 7-2003 (VA must give effect to the court's 
explanation of the prevailing law).  

As a general matter, regulations that liberalize the criteria 
for entitlement to compensation may be applied to pending 
claims because their effect would be limited to matters of 
prospective benefits.  VAOPGCPREC 7-2003.  Likewise, the 
effective date of benefits awarded pursuant to a liberalizing 
regulation may be no earlier than the effective date of the 
regulation.  38 U.S.C.A. § 5110(g).  

In contrast, the regulations that restrict the bases for 
entitlement to a benefit might have disfavored retroactive 
effects in pending claims and would not apply retroactively 
in determining a claimant's entitlement to benefits, absent 
expressed agency intent.  VAOPGCPREC 7-2003.  

VA's Office of General Counsel has determined that the 
amended rating criteria, if favorable to the claim, can be 
applied only for periods from and after the effective date of 
the regulatory change.  However, the veteran does get the 
benefit of having both the old regulation and the new 
regulation considered for the period after the change was 
made.  See VAOPGCPREC 3-00.  That guidance is consistent with 
longstanding statutory law, to the effect that an increase in 
benefits cannot be awarded earlier than the effective date of 
the change in law pursuant to which the award is made.  See 
38 U.S.C.A. § 5110(g) (West 2002).  

The relevant medical evidence includes a December 2000 report 
of an MRI of the lumbosacral spine.  The report stated that 
there was mild disc space narrowing with degenerative signal 
changes at L1/2, and also some mild diffuse bulging.  It was 
stated that this did not appear to be causing any 
complication.  At L3/4, there were degenerative signal 
changes within the disc with minimal loss of height.  No 
herniated nucleus pulposus of spinal stenosis was present at 
this level.  At L4/5, disc space was minimally narrowed with 
degenerative signal change and mild generalized bulging.  
There was no herniated nucleus pulposus or spinal stenosis.  
The slight bulging of the disc along with short pedicles at 
L5 was stated to result in moderate stenosis of the 4/5 
neural foramina bilaterally, slightly greater on the right 
where there was more of a contribution by the bulging disc.  
At L5/S1, there was almost complete loss of disc space 
height.  Associated degenerative changes were noted in the 
marrow of the adjacent end plates.  The majority of the disc 
had extruded anteriorly and there was a small posterior 
subligamentous disc herniation.  Its greatest component was 
just to the left of the midline where it did result in some 
mild compression of the left S1 nerve root as it exits the 
thecal sac.  It was also reported that there was some 
moderate bilateral neural foraminal narrowing, greater on the 
left.  

A September 2001 report of X-rays from Desert Radiologists 
listed an impression of degenerative changes L5-S1 disc.  

A January 2002 VA spine examination report stated noted that 
a goniometric examination was attempted, but that the veteran 
refused goniometric studies because of pain.  It was reported 
that the most painful motions were bending and standing.  It 
was stated that there was spasm on the back.  There were no 
postural abnormalities or fixed deformities.  Nor was there 
any musculature defect in the back.  Also, there were no 
neurological abnormalities.  The diagnoses were degenerative 
disc disease, lumbar spine, with moderate to severe disc 
space narrowing at L5-S1, and degenerative osteoarthritis 
with osteophyte formation, mild to moderate.  It was noted 
that the veteran was unemployed.

A January 2002 VA report of lumbar spine X-rays listed an 
impression of moderate disc disease at L5-S1.

A February 2002 report from Dr. Morton I. Hyson noted that 
the veteran complained of numbness of both legs, lower 
extremity pain, and weakness of the legs.  Upon neurological 
examination, there was Grade 3/5 weakness of all muscle 
groups tested in the lower extremities.  Deep tendon reflexes 
in the lower extremities were 1+ and symmetrical.  Sensory 
examination was normal to pinprick and light touch.  
Additionally, his gait was normal, as was coordination.  The 
examiner stated that an EMG was performed in the key muscle 
groups of both lower extremities and paraspinal muscles and 
revealed normal insertional resting and exertional 
potentials.  The impression was normal EMG of both lower 
extremities and paraspinal muscles, normal nerve conduction 
studies of both lower extremities, normal F waves of both 
lower extremities, normal H reflexes of both lower 
extremities, and lumbar disc disease.  The examiner 
concluded, "I find no electrodiagnostic evidence of a 
neuropathy, myopathy, or radiculopathy."  It was noted that 
the veteran was not working.      

A December 2002 VA report of an MRI of the lumbar spine 
listed an impression of posterior disc protrusion at L2-3 
with possible impingement upon the descending left L3 and 
exiting left L2 nerve root.  Additionally, it was stated that 
there was broad based L5-S1 disc protrusion, but that there 
was no impingement upon any exiting or descending nerve 
roots.  

A June 2004 report of lumbar spine X-rays listed an 
impression of moderate L5-S1 disc degeneration accompanied by 
circumferential endplate hypertrophy, also mild right L5-S1 
facet osteoarthritis, possible slight additional L4-5 disc 
degeneration, and possible paraspinous muscle spasm, without 
signs of instability.  Otherwise, the lumbar spine was stated 
to be within normal limits.  

A June 2004 VA spine examination report noted that the 
veteran reported constant pain in his lower back; he reported 
no flare-ups and indicated that it was a constant pain.  He 
also reported bilateral lower extremity numbness and 
weakness.  He stated that he had had no surgeries on the 
lumbar spine.  The functional assessment was that the veteran 
was 100 percent mobile, able to do all activities of daily 
living, including driving.  It was stated that he was 
currently unemployed.  In this regard, it was noted that he 
was a poker dealer from March 2001 until June 2001.  It was 
also noted that the veteran was currently going through 
vocational rehabilitation.  He was stated to have no 
recreational activities.  Upon physical examination, it was 
stated that the spine had normal curvature.  Posture and gait 
were intact, the position of the head was straight and had 
symmetry in appearance and rhythm of spinal motion.  Forward 
flexion was 65 degrees, extension was 30 degrees, left and 
right lateral flexion was 30 degrees, and left and right 
lateral rotation was 40 degrees.  It was stated that the 
veteran would have an additional 5 to 10 percent limitation 
of motion due to prolonged walking and standing activities, 
that would be characterized by pain, fatigue, and weakness.  
Upon neurological examination, Lasegue's sign was positive at 
the left at a level of 35 degrees.  It was noted that lumbar 
spine X-rays showed a moderate L5-S1 disc degeneration 
accompanied by circumferential endplate hypertrophy, mild L5-
S1 facet osteoarthritis, possible slight additional L4-5 disc 
degeneration and possible paraspinous process muscle spasm 
without signs of instability.  The diagnosis was lumbar spine 
degenerative disc disease with left sciatica discomfort, but 
no neurologic deficits.  

The veteran's service-connected lumbar disc disease with left 
leg sciatica and numbness has been evaluated as 40 percent 
disabling under DC 5293 (as in effect prior to September 23, 
2002) for the entire appeal period.  

As noted above, a 40 percent evaluation is the maximum rating 
that may be assigned for limitation of motion of the lumbar 
spine under Diagnostic Code 5292 or lumbosacral strain under 
Diagnostic Code 5295 (as in effect prior to September 26, 
2003).  As such, it is not necessary to consider whether 38 
C.F.R. §§ 4.40 and 4.45 are applicable.  See Johnston, supra.  
Consequently, the veteran may not be granted an increased 
evaluation for his disability under the old rating criteria 
for these Diagnostic Codes.  

Further, the medical evidence does not show that the 
veteran's entire thoracolumbar spine is unfavorably 
ankylosed.  Therefore, the Board also finds that he has not 
met the criteria for a 50 percent rating under the new 
general rating formula for diseases and injuries of the spine 
(as in effect from September 26, 2003).  
    
As stated above, the veteran's service-connected lumbar disc 
disease is currently rated under DC 5293 (as in effect prior 
to September 23, 2002).  Under that diagnostic code, a 60 
percent rating was warranted for pronounced intervertebral 
disc disease, with persistent symptoms compatible with 
sciatic neuropathy, with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to site of diseased disc, with little 
intermittent relief.  Here, the medical evidence of record 
does show that the veteran has muscle spasm and left sciatica 
discomfort, but it does not illustrate that the veteran's low 
back condition is pronounced and does not show absent ankle 
jerk.  Again, a 40 percent rating under DC 5293 (as in effect 
prior to September 23, 2002) contemplates severe 
intervertebral disc syndrome.  The examiners in both the 
January 2002 and June 2004 VA examination reports indicated 
that there were no neurological abnormalities.  Moreover, Dr. 
Hyson stated in his February 2002 report that he found no 
electrodiagnostic evidence of a neuropathy, myopathy, or 
radiculopathy.  As such, the Board finds that an evaluation 
in excess of 40 percent under DC 5293 (as in effect prior to 
September 23, 2002) is not warranted.           

Furthermore, the evidence does not establish any 
incapacitating episodes.  An incapacitating episode is 
defined as a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  
Accordingly, a rating under the new rating criteria for 
intervertebral disc syndrome is inappropriate.     

The Board notes, however, that this does not end the inquiry.  
The spine rating criteria currently in effect permits any 
associated objective neurologic abnormalities to be evaluated 
separately from the orthopedic manifestations under an 
appropriate diagnostic code.  The veteran's lumbar disc 
disease is evaluated as 40 percent disabling under DC 5293 
(as in effect prior to September 23, 2002) and is framed as 
"lumbar disc disease with left leg sciatica and numbness."

DC 8520 pertains to paralysis of the sciatic nerve.  Under DC 
8520, an 80 percent rating is warranted when there is 
complete paralysis; the foot dangles and drops, no active 
movement possible of muscles below the knee, flexion of knee 
weakened or (very rarely) lost.  A 60 percent rating is 
warranted when there is severe incomplete paralysis, with 
marked muscular atrophy.  A 40 percent rating is warranted 
when there is moderately severe incomplete paralysis.  A 20 
percent rating is warranted when there is moderate incomplete 
paralysis.  Finally, a 10 percent rating is warranted when 
there is mild incomplete paralysis.  

In rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment and motor function, trophic 
changes, or sensory disturbances.  38 C.F.R. § 4.120.  Under 
38 C.F.R. § 4.124a, disability from neurological disorders is 
rated from 10 percent to 100 percent in proportion to the 
impairment of motor, sensory, or mental function.  With 
partial loss of use of one or more extremities from 
neurological lesions, rating is to be by comparison with 
mild, moderate, severe, or complete paralysis of the 
peripheral nerves.  The term "incomplete paralysis" indicates 
a degree of lost or impaired function substantially less than 
the type of picture for complete paralysis given with each 
nerve, whether due to varied level of the nerve lesion or to 
partial regeneration.

When the involvement is only sensory, the rating should be 
for the mild, or at most, the moderate degree.  In rating 
peripheral nerve disability, neuritis, characterized by loss 
of reflexes, muscle atrophy, sensory disturbances, and 
constant pain, at times excruciating, is to be rated on the 
scale provided for injury of the nerve involved, with a 
maximum equal to severe, incomplete paralysis.  The maximum 
rating to be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate incomplete paralysis, or with sciatic nerve 
involvement, for moderately severe incomplete paralysis.  38 
C.F.R. § 4.123.

To reiterate, under DC 5293, as in effect from September 23, 
2002, and prior to September 26, 2003, intervertebral disc 
syndrome may be evaluated either on the basis of the total 
duration of incapacitating episodes, over the past 12 months, 
or by combining under 38 C.F.R. § 4.25, separate evaluations 
of its chronic orthopedic and neurologic manifestations, 
along with evaluations for all other disabilities, whichever 
method results in the higher evaluation.  Effective from 
September 26, 2003, intervertebral disc syndrome is to be 
evaluated either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under 38 C.F.R. § 4.25.  
Note (1) instructs to evaluate any associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, separately, under an appropriate 
diagnostic code.  

Here, there is no evidence of record of incapacitating 
episodes.  Moreover, the Board reiterates that the January 
2002 and June 2004 VA examination reports indicated that 
there were no neurologic abnormalities.  However, it was 
stated in the June 2004 VA examination report that there was 
left sciatica discomfort.  Therefore, resolving all doubt in 
the veteran's favor, the Board finds that the evidence would 
support a 10 percent evaluation under DC 8520; however, it 
does not appear that a separate rating for the sciatic 
involvement would be beneficial to the veteran as the 
evidence does not show that separate evaluations of the 
service-connected condition's chronic orthopedic and 
neurologic manifestations would result in a higher evaluation 
than the 40 percent evaluation currently in effect.  

The veteran's forward flexion is 65 degrees and the combined 
range of motion of the thoracolumbar spine is greater than 
120 degrees.  In addition, there is no evidence of muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour.  Nor is there evidence of such 
things as loss of lateral spine motion, unilateral, in 
standing position, listing of the whole spine to opposite 
side, positive Goldthwaite's sign, or loss of lateral motion 
with osteo-arthritic changes.  The Board does acknowledge the 
examiner's statement in the June 2004 VA examination report 
that the veteran would have an additional 5 to 10 percent 
limitation of motion due to prolonged walking and standing 
activities, that would be characterized by pain, fatigue, and 
weakness.  Therefore, with consideration of 38 C.F.R. 
§§ 4.40, 4.45, and DeLuca, supra, the Board finds that the 
evidence, overall, shows that the veteran's condition meets 
the criteria for an evaluation of 20 percent.  However, an 
evaluation in excess of 20 percent is not warranted under 
either the old or new spine rating criteria.  Accordingly, 
the veteran's claim must be denied.           

In conclusion, the Board finds that the preponderance of the 
evidence is against the claim for an initial evaluation in 
excess of 40 percent for lumbar disc disease with left leg 
sciatica and numbness, under either the relevant old or new 
rating criteria, at any time during the appeal period.  In 
reaching this decision, the Board considered the benefit-of-
the-doubt rule; however, as the preponderance of the evidence 
is against the veteran's claim, such rule is not for 
application in this case.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

					II.  VCAA

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107.  This law eliminates the concept of a well-
grounded claim and redefines the obligations of VA with 
respect to the duty to provide notice and assistance.        

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099 (2000); 38 U.S.C.A. § 
5107 note (Effective and Applicability Provisions) (West 
2002).  Regulations implementing the VCAA were adopted.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

VA has a duty to notify the appellant and his representative 
of any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002); 
38 C.F.R. § 3.159(b).  Here, a September 2004 letter informed 
the appellant that, in order to establish entitlement to an 
increased evaluation for his service-connected disability, 
the evidence needed to show that his service-connected 
condition had gotten worse.  In addition, the statement of 
the case (SOC) listed both the old and new spine rating 
criteria.    

The Court of Appeals for Veterans Claims (Court) has 
emphasized that the provisions of the VCAA impose new notice 
requirements on the part of VA.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Specifically, VA has a duty to 
notify a claimant (and his representative) of any 
information, whether medical or lay evidence or otherwise, 
not previously provided to VA that is necessary to 
substantiate a claim.  38 U.S.C.A. § 5103 (West 2002).  As 
part of that notice, VA shall indicate which portion of that 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, VA will attempt to obtain 
on behalf of the claimant.  Id.
  
Here, the September 2004 letter informed the veteran that 
that VA's duty to assist included developing for all relevant 
records from any federal agency (to include military records, 
VA medical records, or Social Security Administration 
records), and making reasonable efforts to get relevant 
records not held by a federal agency (to include from state 
or local governments, private doctors and hospitals, or 
current or former employers).  The letter also informed the 
veteran that VA would assist him by providing a medical 
examination or by obtaining a medical opinion if it was 
decided that such was necessary to make a decision on his 
claim.  
     
In addition, the SOC and July 2005 supplemental statement of 
the case (SSOC) reiterated the above-described duties, 
stating that provided certain criteria were met, VA would 
make reasonable efforts to help him to obtain relevant 
records necessary to substantiate his claims, to include 
developing for all relevant records not in the custody of a 
Federal department or agency, see 38 C.F.R. § 3.159(c)(1) 
(2005), to include records from State or local governmental 
sources, private medical care providers, current or former 
employers, and other non-Federal government sources.  He was 
further advised that VA would make efforts to obtain records 
in the custody of a Federal department or agency.  See 38 
C.F.R. § 3.159(c)(2) (2005).  Finally, he was notified that 
VA would obtain his service medical records and other 
relevant records pertaining to his active duty that are held 
or maintained by a governmental entity, records of relevant 
medical treatment or examination at VA health care facilities 
or at the expense of VA, and any other relevant records held 
by any Federal department or agency which he adequately 
identifies and authorizes VA to obtain.  See 38 C.F.R. 
§ 3.159(c)(3) (2005).  Given the foregoing, the Board finds 
that VA has complied with its duty to notify the appellant of 
the duties to obtain evidence.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002). 
 
The Court's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

Here, the September 2004VCAA notice letter sent to the 
veteran specifically requested that the veteran inform VA of 
any evidence or information that he thought would support his 
appeal.  The letter further stated that if such evidence was 
in his possession, he was to send it to VA.  Moreover, the 
Board finds that the appellant was otherwise fully notified 
of the need to give to VA any evidence pertaining to his 
claim.  For instance, the SOC and July 2005 SSOC included the 
language of 38 C.F.R. § 3.159(b)(1), from which the Court 
obtained the fourth notice element.  Thus, the VCAA notice 
letter, combined with the SOC and July 2005 SSOC, clearly 
comply with the section 5103 content requirements, to include 
38 C.F.R. § 3.159(b)(1).  

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, it has relied on 
communications other than the RO's VCAA notice letters to the 
appellant.  However, at bottom, what the VCAA seeks to 
achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done- whether it has been 
done by way of a single notice letter, or via more than one 
communication-the essential purposes of the VCAA have been 
satisfied.  Here, the Board finds that, because each of the 
four content requirements of a VCAA notice has been met, any 
error in not providing a single notice to the appellant 
covering all content requirements was harmless.  See, e.g., 
38 C.F.R. § 20.1102 (2004); Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  

The Court in Pelegrini also held, in part, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the initial AOJ decision was made 
prior to the veteran having been fully informed of the VCAA.  
However, the Board finds that any defect with respect to the 
VCAA notice requirement in this case was harmless error.  

As discussed above, the appellant has been provided "a 
meaningful opportunity to participate effectively in the 
processing of [his] claim by VA."  Mayfield, 19 Vet. App. at 
128.  Therefore, "[t]he timing-of-notice error was thus 
nonprejudicial in this case."  Mayfield, 19 Vet. App. at 
128, (holding that section 5103(a) notice provided after 
initial RO decision can "essentially cure[] the error in the 
timing of notice" so as to "afford[] a claimant a 
meaningful opportunity to participate effectively in the 
processing of ... claim by VA") (citing Pelegrini, 18 Vet. 
App. at 122-24).  In light of the content-complying notice 
that the RO provided prior to sending the case to the Board 
for de novo review, the appellant was not prejudiced by the 
delay in providing content-complying notice, because, under 
these circumstance, "the error did not affect the essential 
fairness of the adjudication", Mayfield, supra (holding 
timing-of-notice error nonprejudicial where fairness of 
adjudication was unaffected because appellant was able to 
participate effectively in processing of claim).

Therefore, in the circumstances of this case, a remand would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.


ORDER

An increased evaluation for lumbar disc disease with left leg 
sciatica and numbness is denied.


REMAND

With regard to the veteran's claim of entitlement to TDIU, 
total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  Total 
disability ratings for compensation may be assigned, where 
the schedular rating is less than total, when the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that, if there is only one such disability, the 
disability shall be ratable at 60 percent or more, and that, 
if there are two or more service-connected disabilities, at 
least one must be rated at 40 percent or more and the 
combined rating must be 70 percent or more.  38 C.F.R. § 
4.16(a). 

Service connection is currently in effect for lumbar spine 
condition , currently rated as 40 percent disabling, 
tinnitus, currently rated as 10 percent disabling, a cervical 
spine condition, currently rated as 10 percent disabling, and 
bilateral hearing loss, maxillary sinusitis with sinus 
headaches, hemorrhoids, a skin condition, and osteoarthritis 
of the left shoulder, each currently rated as noncompensable.  
His combined evaluation is listed as 50 percent from April 1, 
2001.  Given the foregoing, the veteran does not meet the 
minimum schedular requirements for a TDIU.  38 C.F.R. § 
4.16(a).  

However, an extraschedular total rating based on individual 
unemployability may be assigned in the case of a veteran who 
fails to meet the percentage requirements but who is 
unemployable by reason of service-connected disability.  38 
C.F.R. §§ 3.321, 4.16(b).  It is the established policy of VA 
that all veterans who are unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities shall be rated totally disabled.  For 
VA purposes, the term "unemployability" is synonymous with an 
inability to secure and follow a substantially gainful 
occupation.  VAOPGPREC 75-91, 57 Fed. Reg. 2317 (1992).  
Factors such as employment history, as well as educational 
and vocational attainments, are for consideration.  

For a veteran to prevail on a claim for a total compensation 
rating based on individual unemployability on an 
extraschedular basis, the record must reflect some factor 
which takes the case outside the norm.  The sole fact that a 
claimant is unemployed or has difficulty obtaining employment 
is not enough.  A disability rating in itself is recognition 
that the impairment makes it difficult to obtain or keep 
employment, but the ultimate question is whether the veteran 
is capable of performing the physical and mental acts 
required by employment, not whether he can find employment.  
Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Here, the veteran is currently unemployed, as was noted in 
the February 2002 report from Dr. Hyson, as well as in the 
January 2002 and June 2004 VA examination reports.  

The Board notes that the veteran retired from active service 
in March 2001.  It is further noted that a VA Form 21-4192 
was received in March 2004 from a former employer of the 
veteran, which stated that the veteran was employed as a 
poker dealer and that he averaged 38 hours of work per week.  
The veteran was stated to have been employed by this employer 
from March 20, 2001 until June 15, 2001.  The reason for the 
veteran's termination of employment was noted to be self 
termination.  

At the April 2005 Board hearing, the veteran testified that 
he worked from March 2001 to June 2001 and that he quit.  He 
stated that he was in a lot of pain at that time.  He stated 
further that it was not just his back, but also his shoulders 
that began hurting.  He testified that he was in too much 
pain to go back to work.  He also testified that he was 
attending school for programming.  The veteran stated that he 
attended school two or three days a week and testified that 
someone else drove him to school.  The veteran stated that he 
had not attempted to obtain employment since he started 
school.  It was stated by the veteran that his classes were 
part of the VA vocational rehabilitation program.  He stated 
that he would be done with this program after the next 
semester, but indicated that he would not be receiving any 
type of degree or certificate.  The veteran also testified 
that he started a web design business, through which he made 
approximately $100 per month.  He testified that he spent 
approximately one or two hours per day on this endeavor.        

A statement submitted at the time of the hearing from a VA 
physician assistant that has treated the veteran stated that 
the veteran was on opiate medications, which he stated 
reduced the mental and reactionary capacities of the people 
taking them.  He stated further that they were often sedating 
and sometimes caused dizziness and that people taking these 
medications were restricted from operating equipment and from 
driving.  He then stated that the veteran's condition was one 
that required multiple restrictions with regard to his 
functional capacity due to his spinal condition and the 
limited abilities caused by side effects of his current pain 
medication.   

The Board notes that the veteran's VA vocational 
rehabilitation file has not been associated with the claims 
folder.  As the information contained therein would most 
certainly be germane to the instant matter, the Board has 
determined that the vocation rehabilitation file must be 
obtained and associated with the veteran's claims folder.  

It is also the determination of the Board that a VA 
examination be scheduled in order to assess the current 
nature and severity of the veteran's service-connected 
disabilities.  The examiner is specifically directed to 
render an opinion as to whether the veteran's service-
connected disabilities render him unemployable.    

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the AMC for the following actions:

1.  Obtain the veteran's VA vocational 
rehabilitation file and, thereafter, 
associate it with his claims folder.    

2.  Schedule a VA medical examination in 
order to evaluate the current severity of 
the veteran's service-connected 
disabilities.  The examiner is to include 
a medical opinion, with full rationale, 
as to whether the veteran's service-
connected disabilities alone (excluding 
the effects of non-service-connected 
disabilities or advancing age) render him 
unemployable.  The claims folder must be 
provided to and reviewed by the doctor in 
conjunction with the examination, and the 
examination report should note that such 
has been accomplished.  

3.  Readjudicate the claim, to include 
consideration as to whether the case 
should be referred to appropriate VA 
officials for extraschedular 
consideration.  Thereafter, if the claim 
on appeal remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.      

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
C.W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


